*1043OPINION.
MaRQUette:
This case is similar in its facts to and identical in principle with Fred T. Ley & Co.,9 B. T. A. 749, and on the authority of the decision therein we hold that the return filed by the petitioner on July 26,1921, was a legal return for the fiscal year ended May 31, 1921, and operated to start the running of the four-year period for assessment and collection provided by section 250 (d) of the Revenue Act of 1921. That period expired July 26, 1925, and the assessment made by the respondent on October 5, 1926, was, therefore, of no force or effect. Assessment and collection of the additional tax are barred by the statute of limitation and there is no deficiency. See, also, M. Brown & Co., 9 B. T. A. 753; Palmetto Coal Co., 11 B. T. A. 154.

Judgment of no deficiency will be entered.